Citation Nr: 1425338	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to November 27, 2009, for the grant of service connection for prostate cancer due to presumed exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1967 to March 1970, which included service in the Republic of Vietnam for which he was awarded the Combat Action Ribbon and the Republic of Vietnam Cross of Gallantry with Palm.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran did not appear for a hearing before the Board.  As the Veteran has not offered good cause for failure to appear, his hearing request is deemed withdrawn.  


FINDING OF FACT

The first document of record that can be construed as a service connection claim for prostate cancer was received by VA on November 27, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 27, 2009, for the grant of service connection for prostate cancer due to presumed exposure to Agent Orange have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.816 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudicatory VCAA notice in December 2009 on the underlying claim of service connection.  Where, as here, service connection has been granted and the effective date has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.




Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an earlier effective date following the initial grant of service connection.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private records, and afforded the Veteran a VA examination.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Effective Date Criteria

The effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).






Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

For a Vietnam veteran, such as the Veteran, who has a covered herbicide disease (Nehmer class member), that is, a herbicide disease, such as prostate cancer, for which the Secretary of Veterans Affairs has established a presumption of service connection, by order of the United States District Court in a class-action case, Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), the effective date of the award of service connection will be as follows (as set forth in 38 C.F.R. § 3.816(c)):

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

(2) If the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. [The effective date for the regulation which added prostate cancer as a disease presumptively due to in-service exposure to herbicides in Vietnam is November 7, 1996.]

(3) If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.


Analysis 

The Veteran asserts that he is entitled to an effective date of February 2002, the month in which he was diagnosed with and underwent surgery for prostate cancer.  The Veteran faults VA for failing to inform veterans who were presumptively exposed to Agent Orange of the potential adverse health effects of the exposure and he was therefore unaware that he had a basis for filing a claim of service connection earlier than he did. 

A review of the Veteran's file fails to reveal any correspondence or record submitted prior to November 27, 2009, the date on which VA received his claim of service connection for prostate cancer.  

In February 2010, VA received private medical records that show that the  Veteran had surgery for prostate cancer in July 2002.

The intent to apply for a VA must be communicated in writing.  And the writing must identify the benefit sought.  38 C.F.R. § 3.155; Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006). 

As there is no document in the Veteran's file prior to November 27, 2009, evincing intent to apply for service connection for prostate cancer, a claim of service connection for prostate cancer was not reasonably raised prior to November 27, 2009.  Accordingly, there was no unadjudicated claim, formal or informal, of service connection for prostate cancer before November 27, 2009.

As the Veteran is a Nehmer class member, 38 C.F.R. § 3.816 applies.  Under 38 C.F.R. § 3.816(c)(1), as VA had not previously denied service connection for prostate cancer between September 25, 1985, and May 3, 1989, the effective date provisions under 38 C.F.R. § 3.816(c)(1) do not apply.




Furthermore, the Veteran does not argue, and the evidence does not reflect, that he had a pending claim of service connection for prostate cancer before VA on May 3, 1989, or from May 3, 1989 to November 7, 1996, the effective date of the regulation establishing a presumption of service connection for prostate cancer.  Thus, the effective date provisions under 38 C.F.R. § 3.816(c)(2) do not apply.

Rather, the Veteran first filed a document that could be construed as a service connection claim for prostate cancer on November 27, 2009.  Accordingly, the current effective date of November 27, 2009 has been properly assigned pursuant to 38 C.F.R. § 3.816(c)(3). 

In sum, as no written communication received by VA prior to November 27, 2009 can be construed as a claim seeking service connection for prostate cancer, there is no legal basis for awarding an effective date prior to November 27, 2009.


ORDER

An effective date prior to November 27, 2009, for the grant of service connection for prostate cancer due to presumed exposure to Agent Orange is denied.




____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


